         Case 1:16-cv-01534-JEB Document 523 Filed 05/20/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



STANDING ROCK SIOUX TRIBE, et al.,

               Plaintiffs,

 and

CHEYENNE RIVER SIOUX TRIBE, et al.,

               Plaintiff-Intervenors                   Case No. 16-cv-1534-JEB
                                                       (and Consolidated Case Nos.
v.                                                     16-cv-1796 and 17-cv-267)

U.S. ARMY CORPS OF ENGINEERS,

               Defendant-Cross Defendant

 and

DAKOTA ACCESS, LLC,

               Defendant-Intervenor-
               Cross Claimant.




                                 NOTICE OF APPEARANCE



To:    The clerk of court and all parties of record

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for Bold Alliance, Center for Biological Diversity, Dakota Rural Action, Friends of the

Earth, Honor the Earth, Save Our Illinois Land, Sierra Club, and 350.org, as amici curiae.
        Case 1:16-cv-01534-JEB Document 523 Filed 05/20/20 Page 2 of 3



Dated: May 20, 2020                              Respectfully submitted,

                                                 /s/ Karimah Schoenhut
                                                 Karimah Schoenhut
                                                 D. D.C. Bar No. PA0060
                                                 D.C. Bar No. 1028390
                                                 Sierra Club
                                                 50 F Street, NW 8th Floor
                                                 Washington, DC 20001
                                                 Telephone: (202) 548-4584
                                                 Fax: (202) 547-6009

                                                 Counsel for Amici Curiae




                                      2
         Case 1:16-cv-01534-JEB Document 523 Filed 05/20/20 Page 3 of 3



                                CERTIFICATE OF SERVICE


       I hereby certify that on this 20th day of May, 2020, I caused a true and correct copy of

the foregoing document to be served on all parties of record via the CM/ECF system.


                                                            /s/ Karimah Schoenhut
                                                            Karimah Schoenhut
                                                            D. D.C. Bar No. PA0060
                                                            D.C. Bar No. 1028390
                                                            Sierra Club
                                                            50 F Street, NW 8th Floor
                                                            Washington, DC 20001
                                                            Telephone: (202) 548-4584
                                                            Fax: (202) 547-6009

                                                            Counsel for Amici Curiae




                                                2
